Citation Nr: 0824877	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an above the knee 
amputation of the left leg, to include as due to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, and Appellant's brother-in-law  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In November 2006, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
afford the veteran a hearing.  In May 2007, the veteran 
withdrew his request for a hearing before a Decision Review 
Officer (DRO).  In December 2007, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  As the November 
2006 Remand has been complied with the matter has been 
properly returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Since the RO last issued a supplemental statement of the 
case, in July 2005, the veteran has submitted additional 
evidence pertinent to his claim.  He waived RO consideration 
of that evidence on the record during the December 2007 Board 
hearing and in written statements dated in August 2007 and 
March 2008.  Therefore, the Board will adjudicate the 
veteran's appeal with consideration of all evidence of record 
irrespective of when that evidence was submitted.  See 
38 C.F.R. § 20.1304(c) (2007).  


FINDING OF FACT

The veteran's left leg amputation is not the result of a skin 
disorder that had its onset during active service, was caused 
by exposure to herbicides during service, and is not 
otherwise related to the veteran's service.  



CONCLUSION OF LAW

The criteria for service connection for a left leg amputation 
have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the infection that led to his left 
leg amputation in February 2002 was due to a skin disorder or 
disease that had its onset during his active service.  During 
the August 2007 hearing, he asserted that he first began 
suffering from a skin disorder of his feet several months 
after arriving in the Republic of Vietnam.  Hearing 
transcript at 15-16.  He testified that while serving in 
Vietnam he began having itchy and red feet, which he believed 
to be athlete's foot.  Hearing transcript at 8, 15.  

During the hearing, the veteran reported that this condition 
continued post-service, resulting in 30 or 40 infections over 
the years.  Id. at 19.  He testified to his belief that this 
skin disorder led to an infection following knee replacement 
surgeries; the first in 1999 and the second sometime between 
2000 and 2001.  Id at 22, 25.  The veteran has also contended 
that the skin disorder resulted from exposure to the 
herbicide agent, "Agent Orange."  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostrate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2007).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A.  § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2007).  

The veteran's DD 214 shows that his service in the U.S. Army 
included service in the Republic of Vietnam.  Because there 
is no affirmative evidence to the contrary, the veteran is 
presumed to have been exposed to an herbicide agent during 
that service.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude establishment 
of service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board is denying this appeal as to presumptive service 
connection because the claimed skin disability of the lower 
extremities, whether dermatitis, eczema, or cellulitis, is 
not a disease subject to the presumptive provisions for 
service connection due to herbicide exposure.  

Regarding the issue of direct service connection, the course 
of treatment relative to the veteran's left leg amputation in 
February 2002 provides an orientation to the issue on appeal.  
April 1999 records from "R.B.", M.D. report the veteran's 
first postoperative visit following a left knee replacement.  
The first report of an infection of his left knee is found in 
May 2000 notes from Dr. R.B.  Dr. R.B's treatment notes from 
November 2001 through March 2002 record a course during which 
the veteran developed an infection of his total left knee 
arthroplasty which ended in an above the knee amputation.  A 
clinical resume from St. Louis University Hospital documents 
that the veteran underwent a left above the knee amputation 
in February 2002.  The operative report states that the 
veteran's left total knee arthroplasty had been complicated 
by deep infection and osteomyelitis, which eventually led to 
treatment by amputation.  

Treatment notes from 1981 through 1996, from "P.A.", M.D., 
document various skin conditions of the veteran's lower 
extremities, including dermatitis and cellulitis.  
Dermatology treatment notes from "A.G.", M.D., dated from 
the year 2000 forward, document that the veteran had 
dermatitis of the lower extremities.  

The veteran's DD 214 shows that he served in Vietnam from 
March 1967 to March 1968 and in Germany from April 1968 to 
September 1969.  

Service treatment records, which the Board finds have all 
indications of being complete, make no mention of skin 
symptoms involving the veteran's feet or legs.  The only 
reports of a skin disorder during service are found in May 
1968 notes.  The first note, from the U.S. Army Dispensary in 
Heilbronn, indicates that the veteran had warts of the 
occipital region and right elbow of two years duration.  The 
second note, from approximately two weeks later, is from the 
U.S. Army Hospital Bad Cannstatt Dermatology Clinic.  That 
note states that the veteran had warts on the lower occiput 
and right elbow, treated with liquid air.  These notes do not 
mention the veteran's feet or legs.  

The May 1968 service treatment records provide evidence 
against the veteran's claim.  This evidence is particularly 
probative because the veteran had left Vietnam only two 
months earlier and he contends that it was during his service 
in Vietnam that his skin disorder of the lower extremities 
began and that the disorder remained with him when he 
transferred to Europe.  Hearing transcript at 8- 9.  A 
reasonable person who had problems with the skin of his feet 
during that Vietnam service, which continued during service 
in Europe, would likely report such upon treatment at a 
clinic visit shortly after transfer to the European duty 
station.  That the dermatology note makes no mention of such 
report is evidence that the veteran did not have symptoms of 
a skin disease during his service in Vietnam or upon his 
transfer to Germany.  See Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

In a May 1969 separation report of medical history, the 
veteran indicated that he did not then have nor had ever had 
skin diseases.  He did indicate that he either then had or 
had previously had foot trouble.  A note on the reverse side 
of this form explained that the veteran had an occasional 
ankle problem, since age 15, when he was in a bicycle 
accident.  Given that the note refers to the veteran's ankle 
and that there is no mention of any skin problems of his feet 
during service, the Board finds that endorsement regarding 
foot problems refers to the residuals of an ankle injury and 
is not evidence of skin disease of the veteran's feet during 
service.  

This May 1969 separation report provides evidence that the 
veteran did not have a skin disease of his feet at any time 
during service.  The report is consistent with the service 
treatment records from a year earlier that failed to mention 
skin disease of the veteran's feet upon his transfer from 
Vietnam to Germany.  

During the August 2007 hearing, the veteran explained that he 
did not report the skin problems of his feet at the time of 
separation from service because he was anxious to get away 
from the military.  Hearing transcript at 9.  While the Board 
would concede that this is a rational explanation based on 
the time period and the veteran's youth, this explanation is 
inconsistent with the May 1969 separation report.  In the May 
1969 separation report of medical history, the veteran 
reported that he either then had or had previously had 
running ears, ear, nose, or throat trouble, pain or pressure 
in the chest, and a history of broken bones.  This shows the 
completeness of this report by the veteran.  If the veteran 
had a history of inservice skin disease, it is highly likely 
that he would have reported this as well.  Simply stated, why 
would the veteran report some problems, but not others?

The Board finds that a person fearing delay in separation 
from active service would not have reported any medical 
conditions or symptoms at separation.  The lack of report of 
skin problems of his feet or legs at separation from service 
is much more likely because he did not have skin problems of 
his legs or feet during service than because he was anxious 
to leave military service.  Based on the above, his recent 
explanation as to why there is no report of symptoms of his 
feet on that separation report of medical history is not 
credible.  

In December 2007, the Board requested medical opinions from 
professionals in the fields of dermatology and infectious 
diseases.  The dermatology opinion was sought to aid the 
Board in determining whether the veteran's chronic skin 
disorders of the lower extremities had onset during his 
active service.  The infectious disease opinion was sought to 
aid the Board in determining whether a skin disease was 
etiologically related to the veterans left leg amputation.  

Following this request, the Board received opinions in 
January 2008.  However, the person rendering the dermatology 
opinion indicated that she could not locate the veteran's 
service treatment records.  Therefore, in May 2008, the Board 
requested another opinion, this time clearly indicating where 
in the claims file the service treatment records were 
located.  Pursuant to the May 2008 request, "B.W.", M.D. 
provided the requested opinion in June 2008.  

In her report, Dr. B.W. discussed the veteran's skin disease 
and made reference to evidence from service and post service.  
Significantly, Dr. B.W. stated "[i]t is important to note 
that the veteran did have a dermatology consult in May of 
1968 for warts on the occiput and right upper extremity.  
There were no other complaints discussed/ recorded, and there 
is no mention that the feet were examined or discussed."  

This physician also stated that: 

It is important also to note that the 
veteran had a separation exam on May 20, 
1969.  At this exam, there was no mention 
of a problem with the skin.  In fact, the 
veteran checked "no" to any current or 
existing problems with the skin.  He did 
check "yes" to a foot problem.  It 
seems that this "foot problem" may have 
been a problem with the ankle discussed 
at the time of the exam and clarified in 
the handwritten section of the exam, but 
this in not entirely clear to me.

Finally, Dr. B.W. offered an opinion regarding the veteran's 
claimed skin condition of the feet during service:  

I believe after reviewing all of these 
records including the veteran's 
testimony, that IT IS AS LIKELY AS NOT 
that he acquired an intermittent mild 
dermatitis (that was most likely tinea 
pedis) during service.  I think it is 
highly unlikely that this recurrent 
dermatitis had anything to do with 
herbicides or contact allergy.  

This note provides the only medical evidence regarding a 
connection between exposure to herbicides and the veteran's 
skin disease.  The evidence is against his claim that 
herbicide exposure caused his skin disease.  Thus all 
evidence is against a theory of direct causation of his skin 
disease due to exposure to herbicides during service.  The 
record is absent for any mention of the diseases for which 
the service connection can be granted on a presumptive basis, 
based upon herbicide exposure.  In short, all evidence of 
record is against granting service connection for skin 
disease of the lower extremities resulting in his left leg 
amputation due to herbicide exposure.  

This note is also evidence that the veteran's warts, reported 
during service, are unrelated to his post-service skin 
disease of the lower extremities.  Dr. B.W. specifically 
distinguished between his reports of warts in May 1968 and 
the absence of reports of skin disease of the lower 
extremities.  Her report made no mention of the warts as 
having any connection to his tinea pedis.  Given the detail 
of her report, if the veteran's warts were a factor, this 
would have been reflected in the report.  

Of note is that the basis of Dr. B.W.'s finding as to the 
presence of tinea pedis during service hinges on the 
veteran's testimony as to what he experienced during service.  
The opinion cannot be founded on anything else, because, as 
Dr. B.W. noted, the evidence from service makes no reference 
to a skin disease of the veteran's feet or legs.  

It is clear from her statements regarding the lack of any 
mention of skin problems of the veteran's feet during 
service, particularly in the records where one would expect 
to find such reports, that Dr. B.W. engaged in a weighing 
process to determine the probative value of the various items 
of evidence as to whether the veteran had symptoms of a skin 
disease of his lower extremities during service.  As to the 
veteran's testimony, this requires a credibility 
determination.  Dr. B.W. believed the veteran's testimony to 
accurately reflect what he experienced during service, and 
thus rendered an opinion consistent with that testimony.  

While, the Board does not dispute Dr. B.W.'s medical 
conclusion of tinea pedis during service, if the veteran's 
report of inservice symptoms is accurate, the Board arrives 
at a different finding than that of Dr. B.W. with regard to 
the credibility of the veteran's reports, and hence, the 
accuracy of his self reported history of inservice symptoms.  
It is the Board, not a medical professional, that has the 
duty of determining the credibility of evidence.  Whether the 
veteran experienced symptoms of tinea pedis during service, 
where all reports of such come years after service, is not a 
medical determination but rather a determination of non-
medical facts.  It does not require medical knowledge to make 
a finding as to whether the veteran's report of inservice 
symptoms is credible.  Rather it is simply a matter of 
weighing all evidence of record and then determining whether 
his reports are accurate.  This duty falls to the Board as 
fact finder.  

Indeed, the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  As to the Board's 
determinations regarding credibility, the Federal Circuit has 
stated.  "This is not to say that the Board may not discount 
lay evidence when such discounting is appropriate.  Rather, 
the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  

As explained above, the veteran's service treatment records 
provide strong evidence that his later reports of skin 
symptoms having onset during service are not credible.  In 
the following paragraphs, the Board explains why the post 
service evidence also shows his reports of onset of skin 
problems of the lower extremities during service to lack 
credibility.  

The dates of treatment that the veteran reported when he 
filed his claim provide evidence that the veteran's skin 
disorder of his lower extremities did not have its onset 
during service.  In several copies of VA FORM 21-4142, 
AUTHORIZATION AND CONSENT TO RELEASE INFORMATION TO THE 
DEPARTMENT OF VETERANS AFFAIRS (VA), all dated in August 
2002, the veteran reported no less than ten medical 
professionals or medical organizations that he asserted 
rendered medical care pertinent to his claim.  The earliest 
date specified for any of this care was 1975, for care 
rendered by P.A., M.D.  All other dates provided were from 
1981 or later.  

These reported dates of treatment provide evidence against 
the veteran's claim for two reasons.  First the dates tend to 
show that he did not have symptoms of a skin disease of his 
lower extremities prior to approximately 1975.  Cf. Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints).  

Secondly, and more importantly, the dates listed on the 
August 2002 Form 21-4142's contradict later reports by the 
veteran and his spouse of treatment closer to his separation 
from service and thus impact negatively on the credibility of 
the later reports.  During the August 2007 hearing, the 
veteran testified that he sought treatment in the early 
1970's (which would still place onset after service although 
closer to service) but that the physician who rendered that 
treatment has since passed away and the records are not 
available.  Hearing transcript at 9-10.  His spouse testified 
that he first sought treatment in 1972, again after service, 
from Dr. A, the veteran's primary care physician in the 
1970's, who she reported is now deceased.  Id. at 16.  

The Board notes that the "A." in Dr. A.'s name corresponds 
to the "A" in Dr. P.A.'s name.  June 1981 treatment records 
provided by Christian Hospital, contain a link showing that 
Dr. A. is Dr. P.A.  In a report dated in June 1981, Dr. P.A. 
stated that he treated the veteran in 1977 for acute 
pharyngitis, he also states that "[f]or a long time he has 
been treated by a dermatologist because of recurrent rash on 
the legs and hands, which he claimed to have had since he was 
in Viet Naim (sic) a number of years ago."  

This report from June 1981 is the earliest evidence of record 
showing the veteran to have a skin disease of his feet and 
legs.  These notes document a hospital admission relevant to 
painful feet, Dr. P.A. reported that the veteran has swollen 
and painful feet and discoloration of the right leg, which 
the physician mentioned in the context of a recent football 
injury.  A diagnosis was provided of cellulitis, both feet, 
probably from secondary bacterial invasion through dermatitis 
and all associated with sepsis.  

This note from Dr. P.A. is evidence that the veteran and his 
spouse are not credible historians because Dr. P.A.'s 
statement in the June 1981 note makes no sense if the 
testimony of the veteran and his spouse is factually 
accurate.  

Simply stated, contrary to that testimony, Dr. P.A.'s June 
1981 statement shows that Dr. P.A. did not treat the veteran 
for skin disease of his feet in the early 1970's.  

Additionally, during the hearing, the veteran denied ever 
having a football injury.  Hearing transcript at 6.  Again, 
if this was true, Dr. P.A.'s June 1981 notes make no sense as 
to the reported football injury.  In short, the June 1981 
treatment note is evidence that the veteran's and his 
spouse's more recent historical reports are not accurate, and 
hence, not credible.  See Curry v. Brown, 7 Vet. App. 59 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  

Nor does the Board afford significant probative weight to Dr. 
P.A.'s reference to the veteran's report that his skin 
problems began during service.  Taken with the other evidence 
of record, this shows only that, as of June 1981, the veteran 
had already begun to inaccurately attribute his skin problems 
to service.  

Also submitted by the veteran, are statements by persons who 
attest to the veteran's skin problems of his feet and legs.  
However, these reports all refer to onset of skin problems 
after his service.  

In a February 2004 letter, "J.H." reported that he worked 
with the veteran for many years, having first met him in July 
1971.  He reported that, during the 1970's the veteran 
mentioned a rash, and possible swelling, of his legs.  

In a January 2004 letter, "D.P." stated that he knew the 
veteran both before and after the veteran's service.  D.P. 
reported that since the veteran's return from Vietnam he has 
suffered continually with infections of his skin.  D.P. also 
stated his belief that the veteran's skin problems cause his 
left leg amputation.  

In a February 2004 letter, "B.G." reported that he has 
known the veteran since 1969 and worked with him for over 
three decades.  B.G. reports that the veteran had numerous 
dermatological problems with his legs during the years that 
B.G. knew the veteran.  

During the hearing, the veteran's spouse reported that, since 
1972, the veteran had constant skin problems and "He always 
has open sores on his feet."  Hearing transcript at 11.  She 
also stated that these occur "[s]ometimes on his hands, and 
sometimes it travels up his leg as high as his knee."  Id.  
The veteran's brother-in-law testified that the veteran had 
skin problems of the lower extremities, but did not specify 
the date that he first noticed these problems.  Id. at 14-15.  

These lay statements provide no evidence that the veteran had 
skin disease of the feet or legs during service.  Rather, the 
statements are evidence only of skin disease of the veteran's 
lower extremities post service.  As such, the statements are 
not probative of the element of a service connection claim 
that is lacking in this case; onset of a disability during 
service or as the result of service.  

All other evidence of record concerning the veteran's skin 
disease and left knee infections comes many years after 
service.  That evidence is not probative of whether his skin 
disease had its onset during service.  

Similarly, the record contains numerous medical opinions 
stating the possibility and/or probability that the veteran's 
knee infections and hence, the left leg amputation, were 
caused by his skin disease.  The connection provided between 
these opinions and the veteran's service depends entirely on 
the veteran's report to these medical professionals that his 
skin disease of the lower extremities had its onset during 
service.  Because the Board has found this history to be 
inaccurate, the medical opinions are without probative value 
as to whether he had a skin disease of his lower extremities 
during service or as the result of service.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007), the 
Federal Circuit explained that the Board may not reject a 
veteran's historical account as not credible merely because 
the account is not corroborated by medical evidence.  In 
other words, the Board may not impose a bright line rule that 
lack of corroboration by medical evidence automatically 
renders a veteran's lay statements incredible.  

However, the Federal Circuit made it clear that:  

[T]he Board, as fact finder, is obligated 
to, and fully justified in, determining 
whether lay evidence is credible in and 
of itself, i.e., because of possible 
bias, conflicting statements, etc.  Nor 
do we hold that the Board cannot weigh 
the absence of contemporaneous medical 
evidence against the lay evidence of 
record.  

Id. at 1337.  

A medical opinion is no better than the facts upon which the 
opinion is based.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  A medical opinion based on an inaccurate factual 
premise is without value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  

Because the opinions expressing a relationship between the 
veteran's left leg amputation and a skin disease with onset 
during service are based solely on a history the Board has 
found to be inaccurate, the opinions are without any 
probative value.  

The Board need not reach whether there is a connection 
between his skin disease and his left leg amputation.  That 
is, assuming, without deciding, that the veteran's left leg 
amputation was the result of dermatitis of his feet, does not 
change the outcome of this decision.  The Board finds that 
the veteran's skin disease of the lower extremities did not 
have its onset during his active service.  Hence, the impact 
of his skin disease on his left leg amputation does not 
provide a basis for granting service connection in this case.  

In summary, the veteran's service treatment records and the 
post service evidence, taken as a whole, provide evidence 
against the veteran's claim.  This evidence outweighs the 
testimony and other assertions offered in support of his 
claim.  The preponderance of the evidence is against a 
finding that the veteran had any skin disease of his lower 
extremities, or symptoms of such, during service.  Hence, all 
medical opinion evidence regarding causation of his left leg 
amputation as due to a skin disease of the lower extremities 
is without probative value.  For these reasons, the Board 
must deny the veteran's appeal.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the veteran in October 2002 that fully 
addressed all remaining notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination or obtaining a 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records.  The veteran has submitted, or the 
RO has assisted the veteran in obtaining, private medical 
records and opinions from "A.G.", M.D; "K.C.", M.D.; 
"P.A.", M.D.; "R.B.", M.D.; "M.S.-A.", M.D.; "R.B..", 
M.D.; and Christian Hospital.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  Relevant medical 
opinions were obtained in January and June 2008.  Given that 
the veteran is seeking service connection for the loss of a 
limb due to infections of that limb, medical opinions rather 
than a medical examination are indicated.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


